UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1021


PHILLIP DUANE CARRIKER,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF THE INTERNAL REVENUE SERVICE; UNITED STATES
DEPARTMENT OF THE TREASURY; UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:14-cv-00154-RJC-DCK)


Submitted:   May 26, 2016                     Decided:   May 31, 2016


Before TRAXLER, Chief Judge, and NIEMEYER and FLOYD, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Phillip Duane Carriker, Appellant Pro Se.     Marion Elizabeth
Erickson, Richard Farber, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Phillip Duane Carriker appeals the district court’s orders

granting in part, and dismissing in part, his action seeking a

refund of tax penalties, attorney’s fees, costs, and interest, as

well as reimbursement for his time and for expenses related to his

defense of his CPA license.   We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   Carriker v. Comm’r, No. 3:14-cv-00154-RJC-

DCK (W.D.N.C. Feb. 5, 2015; Nov. 23, 2015).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          AFFIRMED




                                  2